EXHIBIT 10.1


SECOND AMENDED AND RESTATED
POZEN INC.2000 EQUITY COMPENSATION PLAN


The purpose of the Second Amended and Restated POZEN Inc. 2000 Equity
Compensation Plan (the “Plan”) is to provide (i) designated employees of POZEN
Inc. (the “Company”) and its subsidiaries, (ii) certain consultants and advisors
who perform services for the Company or its subsidiaries, and (iii) non-employee
members of the Board of Directors of the Company (the “Board”) with the
opportunity to receive grants of incentive stock options, nonqualified stock
options, stock awards, stock units, performance units and other stock-based
awards.  The Company believes that the Plan will encourage the participants to
contribute materially to the growth of the Company, thereby benefiting the
Company's stockholders, and will align the economic interests of the
participants with those of the stockholders.


1.           Administration


(a)           Committee.  The Plan shall be administered and interpreted by a
committee appointed by the Board (the “Committee”), which may consist of two or
more persons who are “outside directors” as defined under section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), and related Treasury
regulations and “non-employee directors” as defined under Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). However, the
Board may ratify or approve any grants, as it deems appropriate. The Committee
may delegate authority to one or more subcommittees, as it deems appropriate. To
the extent that the Board or a subcommittee administers the Plan, references in
the Plan to the “Committee” shall be deemed to refer to such Board or such
subcommittee.  Unless otherwise determined by the Board, the Compensation
Committee of the Board shall act as the Committee.


(b)           Committee Authority.  The Committee shall have the authority to
(i) determine the individuals to whom grants shall be made under the Plan, (ii)
determine the type, size and terms of the grants to be made to each such
individual, (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms of any previously issued grant, and (v) deal with any other matters
arising under the Plan.


(c)           Committee Determinations.  The Committee shall have full power and
authority to administer and interpret the Plan, to make factual determinations
and to adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion.  The Committee’s interpretations of the
Plan and all determinations made by the Committee pursuant to the powers vested
in it hereunder shall be conclusive and binding on all persons having any
interest in the Plan or in any awards granted hereunder.  All powers of the
Committee shall be executed in its sole discretion, in the best interest of the
Company, not as a fiduciary, and in keeping with the objectives of the Plan and
need not be uniform as to similarly situated individuals.

- 1 -

--------------------------------------------------------------------------------




(d)           Delegation of Authority. In addition to the delegation described
in subsection (a) and subject to applicable law, the Board or the Committee may
delegate to one or more officers of the Company the authority to designate
Employees who shall receive grants under the Plan and to determine the number of
grants to be received by such Employees. In that event, the Board or Committee
shall specify the maximum number of grants that the officers may award and the
prices (or a formula by which such prices shall be determined) at which the
grants may be made. The Board or Committee may not authorize an officer to
designate himself or herself as a recipient of a grant. To the extent that one
or more officers administers the Plan, references in the Plan to the “Committee”
shall be deemed to refer to such officers.


2.           Grants


Awards under the Plan may consist of grants of incentive stock options as
described in Section 5 (“Incentive Stock Options”), nonqualified stock options
as described in Section 5 (“Nonqualified Stock Options”) (Incentive Stock
Options and Nonqualified Stock Options are collectively referred to as
“Options”), stock awards as described in Section 6 (“Stock Awards”), stock units
as described in Section 7 (“Stock Units”), performance units as described in
Section 8 (“Performance Units”) and other stock-based awards as described in
Section 9 (hereinafter collectively referred to as “Grants”).  All Grants shall
be subject to the terms and conditions set forth herein and to such other terms
and conditions consistent with this Plan as the Committee deems appropriate and
as are specified in writing by the Committee to the individual in a grant
instrument or an amendment to the grant instrument (the “Grant
Instrument”).  Grants under a particular Section of the Plan need not be uniform
as among the grantees.


3.           Shares Subject to the Plan


(a)           Shares Authorized.  Subject to adjustment as described below, the
aggregate number of shares of common stock of the Company (“Company Stock”) that
may be issued or transferred under the Plan pursuant to all Grants is 6,500,000
shares, and of that number, the maximum aggregate number of shares of Company
Stock that may be issued or transferred under the Plan pursuant to Grants other
than Options is 2,000,000 shares.  The maximum aggregate number of shares of
Company Stock that shall be subject to Grants made under the Plan to any
individual during any calendar year shall be 1,000,000 shares, subject to
adjustment as described below.  The shares may be authorized but unissued shares
of Company Stock or reacquired shares of Company Stock, including shares
purchased by the Company on the open market for purposes of the Plan.  If and to
the extent Options granted under the Plan terminate, expire, or are canceled,
forfeited, exchanged or surrendered without having been exercised or if any
Stock Awards, Stock Units, Performance Units or other stock-based awards are
forfeited or otherwise terminate, the shares subject to such Grants shall again
be available for purposes of the Plan.

- 2 -

--------------------------------------------------------------------------------



(b)           Adjustments.  If there is any change in the number or kind of
shares of Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation in which the Company is the
surviving corporation, (iii) by reason of a reclassification or change in par
value, or (iv) by reason of any other extraordinary or unusual event affecting
the outstanding Company Stock as a class without the Company's receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company's payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for Grants, the maximum number of shares of Company Stock that
any individual participating in the Plan may be granted in any year, the number
and kind of shares covered by outstanding Grants, the kind of shares issued
under the Plan, and the price per share or the applicable market value of such
Grants shall be appropriately adjusted by the Committee to reflect any increase
or decrease in the number of, or change in the kind or value of, issued shares
of Company Stock to preclude, to the extent practicable, the enlargement or
dilution of rights and benefits under such Grants; provided, however, that any
fractional shares resulting from such adjustment shall be eliminated.  In
addition, in the event of a Change of Control, the provisions of Section 13
shall apply.  Any adjustments to outstanding Grants shall be consistent with
Section 409A or 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), to the extent applicable.  Any such adjustments as determined by the
Committee shall be final, binding and conclusive.


4.           Eligibility for Participation


(a)           Eligible Persons.  All employees of the Company and any parent or
subsidiary corporation, as defined in Section 424 of the Code (“Employees”),
including Employees who are officers or members of the Board, and members of the
Board who are not Employees (“Non-Employee Directors”) shall be eligible to
participate in the Plan.  Consultants and advisors who perform services for the
Company or any of its subsidiaries (“Key Advisors”) shall be eligible to
participate in the Plan if the Key Advisors render bona fide services to the
Company or its subsidiaries, the services are not in connection with the offer
and sale of securities in a capital-raising transaction, and the Key Advisors do
not directly or indirectly promote or maintain a market for the Company’s
securities.


(b)           Selection of Grantees.  The Committee shall select the Employees,
Non-Employee Directors and Key Advisors to receive Grants and shall determine
the number of shares of Company Stock subject to a particular Grant in such
manner as the Committee determines.  Employees, Key Advisors and Non-Employee
Directors who receive Grants under this Plan shall hereinafter be referred to as
“Grantees”.


5.           Granting of Options


(a)           Number of Shares.  The Committee shall determine the number of
shares of Company Stock that will be subject to each Grant of Options to
Employees, Non-Employee Directors and Key Advisors.

- 3 -

--------------------------------------------------------------------------------



(b)           Type of Option and Price.


(i)           The Committee may grant Incentive Stock Options that are intended
to qualify as “incentive stock options” within the meaning of section 422 of the
Code or Nonqualified Stock Options that are not intended so to qualify or any
combination of Incentive Stock Options and Nonqualified Stock Options, all in
accordance with the terms and conditions set forth herein.  Incentive Stock
Options may be granted only to Employees.  Nonqualified Stock Options may be
granted to Employees, Non-Employee Directors and Key Advisors.


(ii)  The purchase price (the “Exercise Price”) of Company Stock subject to an
Option shall be determined by the Committee and may be equal to or greater than
the Fair Market Value (as defined below) of a share of Company Stock on the date
the Option is granted; provided, however, that an Incentive Stock Option may not
be granted to an Employee who, at the time of grant, owns stock possessing more
than 10 percent of the total combined voting power of all classes of stock of
the Company or any parent or subsidiary of the Company, unless the Exercise
Price per share is not less than 110% of the Fair Market Value of Company Stock
on the date of grant.


(iii)  If the Company Stock is publicly traded, then the Fair Market Value per
share shall be determined as follows: (x) if the principal trading market for
the Company Stock is a national securities exchange, the closing sale price
thereof on the relevant date or (if there were no trades on that date) the
latest preceding date upon which a sale was reported, or (y) if the Company
Stock is not principally traded on such exchange or market, the mean between the
last reported “bid” and “asked” prices of Company Stock on the relevant date, as
reported on Nasdaq or, if not so reported, as reported by the National Daily
Quotation Bureau, Inc. or as reported in a customary financial reporting
service, as applicable and as the Committee determines.  If the Company Stock is
not publicly traded or, if publicly traded, is not subject to reported
transactions or “bid” or “asked” quotations as set forth above, the Fair Market
Value per share shall be as determined by the Committee.


(c)           Option Term.  The Committee shall determine the term of each
Option.  The term of any Option shall not exceed ten years from the date of
grant.  However, an Incentive Stock Option that is granted to an Employee who,
at the time of grant, owns stock possessing more than 10 percent of the total
combined voting power of all classes of stock of the Company, or any parent or
subsidiary of the Company, as defined in Section 424 of the Code, may not have a
term that exceeds five years from the date of grant.


(d)           Exercisability of Options.


(i)           Options shall become exercisable in accordance with such terms and
conditions, consistent with the Plan, as may be determined by the Committee and
specified in the Grant Instrument.  The Committee may accelerate the
exercisability of any or all outstanding Options at any time for any reason.

- 4 -

--------------------------------------------------------------------------------



(ii)           The Committee may provide in a Grant Instrument that the Grantee
may elect to exercise part or all of an Option before it otherwise has become
exercisable.  Any shares so purchased shall be restricted shares and shall be
subject to a repurchase right in favor of the Company during a specified
restriction period, with the repurchase price equal to the lesser of the
Exercise Price or the Fair Market Value per share of Company Stock at the time
of repurchase, or such other restrictions as the Committee deems appropriate.


(e)           Grants to Non-Exempt Employees.  Notwithstanding the foregoing,
Options granted to persons who are non-exempt employees under the Fair Labor
Standards Act of 1938, as amended, may not be exercisable for at least six
months after the date of grant (except that such Options may become exercisable,
as determined by the Committee, upon the Grantee’s death, Disability (as defined
below) or retirement, or upon a Change of Control or other circumstances
permitted by applicable regulations).


(f)           Termination of Employment, Disability or Death.


(i)           Except as provided below, an Option may only be exercised while
the Grantee is employed by, or providing service to, the Company as an Employee,
Key Advisor or member of the Board.


(ii)           In the event that a Grantee ceases to be employed by, or provide
service to, the Company for any reason other than Disability (as defined below),
death, or termination for Cause (as defined below), any Option which is
otherwise exercisable by the Grantee shall terminate unless exercised within 90
days after the date on which the Grantee ceases to be employed by, or provide
service to, the Company (or within such other period of time as may be specified
by the Committee), but in any event no later than the date of expiration of the
Option term.  Except as otherwise provided by the Committee, any of the
Grantee’s Options that are not otherwise exercisable as of the date on which the
Grantee ceases to be employed by, or provide service to, the Company shall
terminate as of such date.


(iii)                      In the event the Grantee ceases to be employed by, or
provide service to, the Company on account of a termination for Cause by the
Company, any Option held by the Grantee shall terminate as of the date the
Grantee ceases to be employed by, or provide service to, the Company.  In
addition, notwithstanding any other provisions of this Section 5, if the
Committee determines that the Grantee has engaged in conduct that constitutes
Cause at any time while the Grantee is employed by, or providing service to, the
Company or after the Grantee’s termination of employment or service, any Option
held by the Grantee shall immediately terminate and the Grantee shall
automatically forfeit all shares underlying any exercised portion of an Option
for which the Company has not yet delivered the share certificates, upon refund
by the Company of the Exercise Price paid by the Grantee for such shares.  Upon
any exercise of an Option, the Company may withhold delivery of share
certificates pending resolution of an inquiry that could lead to a finding
resulting in a forfeiture.

- 5 -

--------------------------------------------------------------------------------



(iv)           In the event the Grantee ceases to be employed by, or provide
service to, the Company because the Grantee is Disabled, any Option which is
otherwise exercisable by the Grantee shall terminate unless exercised within one
year after the date on which the Grantee ceases to be employed by, or provide
service to, the Company (or within such other period of time as may be specified
by the Committee), but in any event no later than the date of expiration of the
Option term.  Except as otherwise provided by the Committee, any of the
Grantee’s Options which are not otherwise exercisable as of the date on which
the Grantee ceases to be employed by, or provide service to, the Company shall
terminate as of such date.


(iii)                      If the Grantee dies while employed by, or providing
service to, the Company or within 90 days after the date on which the Grantee
ceases to be employed or provide service on account of a termination specified
in Section 5(e)(i) above (or within such other period of time as may be
specified by the Committee), any Option that is otherwise exercisable by the
Grantee shall terminate unless exercised within one year after the date on which
the Grantee ceases to be employed by, or provide service to, the Company (or
within such other period of time as may be specified by the Committee), but in
any event no later than the date of expiration of the Option term.  Except as
otherwise provided by the Committee, any of the Grantee's Options that are not
otherwise exercisable as of the date on which the Grantee ceases to be employed
by, or provide service to, the Company shall terminate as of such date.


(ivi)                      For purposes of this Section 5(f), and Sections 6 and
7:
 
            (A)           The term “Company” shall mean the Company and its
parent and subsidiary corporations or other entities, as determined by the
Committee.
            
(B)           “Employed by, or provide service to, the Company” shall mean
employment or service as an Employee, Key Advisor or member of the Board (so
that, for purposes of exercising Options and satisfying conditions with respect
to Stock Awards, Performance Units and other stock-based grants, a Grantee shall
not be considered to have terminated employment or service until the Grantee
ceases to be an Employee, Key Advisor and member of the Board), unless the
Committee determines otherwise.
 
            (C)  “Disability” shall mean a Grantee’s becoming disabled within
the meaning of section 22(e)(3) of the Code or the Grantee becomes entitled to
receive long-term disability benefits under the Company’s long-term disability
plan.

- 6 -

--------------------------------------------------------------------------------



(D)           “Cause” shall mean, except to the extent specified otherwise by
the Committee or in an agreement between the Grantee and the Company, a finding
by the Committee that the Grantee (i) has breached his or her employment or
service contract with the Company, (ii) has engaged in disloyalty to the
Company, including, without limitation, fraud, embezzlement, theft, commission
of a felony or proven dishonesty in the course of his or her employment or
service, (iii) has disclosed trade secrets or confidential information of the
Company to persons not entitled to receive such information, (iv) has breached
any written confidentiality, non-competition or non-solicitation agreement with
the Company, or (v) has engaged in such other behavior detrimental to the
interests of the Company as the Committee determines.


(g)           Exercise of Options.  A Grantee may exercise an Option that has
become exercisable, in whole or in part, by delivering an irrevocable notice of
exercise to the Company.  The Grantee shall pay the Exercise Price for an Option
as specified by the Committee (w) in cash, (x) with the approval of the
Committee, by delivering shares of Company Stock owned by the Grantee (including
Company Stock acquired in connection with the exercise of an Option, subject to
such restrictions as the Committee deems appropriate) and having a Fair Market
Value on the date of exercise equal to the Exercise Price or by attestation (on
a form prescribed by the Committee) to ownership of shares of Company Stock
having a Fair Market Value on the date of exercise equal to the Exercise Price,
or (y) by such other method as the Committee may approve.  Shares of Company
Stock used to exercise an Option shall have been held by the Grantee for the
requisite period of time to avoid adverse accounting consequences to the Company
with respect to the Option.  The Grantee shall pay the Exercise Price and the
amount of any withholding tax due prior to the issuance of the shares of Company
Stock issuable upon such exercise.


(h)           Limits on Incentive Stock Options.  Each Incentive Stock Option
shall provide that, if the aggregate Fair Market Value of the stock on the date
of the grant with respect to which Incentive Stock Options are exercisable for
the first time by a Grantee during any calendar year, under the Plan or any
other stock option plan of the Company or a parent or subsidiary, exceeds
$100,000, then the Option, as to the excess, shall be treated as a Nonqualified
Stock Option.  An Incentive Stock Option shall not be granted to any person who
is not an Employee of the Company or a parent or subsidiary (within the meaning
of section 424(f) of the Code).


6.           Stock Awards


The Committee may issue or transfer shares of Company Stock to an Employee,
Non-Employee Director or Key Advisor under a Stock Award, upon such terms as the
Committee deems appropriate.  The following provisions are applicable to Stock
Awards:

- 7 -

--------------------------------------------------------------------------------



(a)           General Requirements.  Shares of Company Stock issued or
transferred pursuant to Stock Awards may be issued or transferred for
consideration or for no consideration, and subject to restrictions or no
restrictions, as determined by the Committee.  The Committee may, but shall not
be required to, establish conditions under which restrictions on Stock Awards
shall lapse over a period of time or according to such other criteria as the
Committee deems appropriate, including, without limitation, restrictions based
upon the achievement of specific performance goals.  The period of time during
which the Stock Awards will remain subject to restrictions will be designated in
the Grant Instrument as the “Restriction Period.”


(b)           Number of Shares.  The Committee shall determine the number of
shares of Company Stock to be issued or transferred pursuant to a Stock Award
and the restrictions applicable to such shares.


(c)           Requirement of Employment or Service.  If the Grantee ceases to be
employed by, or provide service to, the Company (as defined in Section 5(e))
during a period designated in the Grant Instrument as the Restriction Period, or
if other specified conditions are not met, the Stock Award shall terminate as to
all shares covered by the Grant as to which the restrictions have not lapsed,
and those shares of Company Stock must be immediately returned to the
Company.  The Committee may, however, provide for complete or partial exceptions
to this requirement as it deems appropriate.


(d)           Restrictions on Transfer and Legend on Stock Certificate.  During
the Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of a Stock Award except to a Successor Grantee
under Section 11(a).  Each certificate for a share of a Stock Award shall
contain a legend giving appropriate notice of the restrictions in the
Grant.  The Grantee shall be entitled to have the legend removed from the stock
certificate covering the shares subject to restrictions when all restrictions on
such shares have lapsed.  The Committee may determine that the Company will not
issue certificates for Stock Awards until all restrictions on such shares have
lapsed, or that the Company will retain possession of certificates for shares of
Stock Awards until all restrictions on such shares have lapsed.


(e)           Right to Vote and to Receive Dividends.  Unless the Committee
determines otherwise, during the Restriction Period, the Grantee shall have the
right to vote shares of Stock Awards and to receive any dividends or other
distributions paid on such shares, subject to any restrictions deemed
appropriate by the Committee, including, without limitation, the achievement of
specific performance goals.


(f)           Lapse of Restrictions.  All restrictions imposed on Stock Awards
shall lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions imposed by the Committee.  The Committee may
determine, as to any or all Stock Awards, that the restrictions shall lapse
without regard to any Restriction Period.

- 8 -

--------------------------------------------------------------------------------



7.           Stock Units.


The Committee may grant Stock Units, each of which shall represent one
hypothetical share of Company Stock, to an Employee, Key Advisor or Non-Employee
Director, for consideration or for no consideration and upon such other terms
and conditions as the Committee deems appropriate.  The following provisions are
applicable to Stock Units:


(a)           Crediting of Units.  Each Stock Unit shall represent the right of
the Grantee to receive a share of Company Stock or an amount of cash based on
the value of a share of Company Stock, if and when specified conditions are
met.  All Stock Units shall be credited to bookkeeping accounts established on
the Company’s records for purposes of the Plan.


(b)           Terms of Stock Units.  The Committee may grant Stock Units that
are payable if specified performance goals or other conditions are met, or under
other circumstances.  Stock Units may be paid at the end of a specified
performance period or other period, or payment may be deferred to a date
authorized by the Committee.  The Committee shall determine the number of Stock
Units to be granted and the requirements applicable to such Stock Units.


(c)           Requirement of Employment or Service.  If the Grantee ceases to be
employed by, or provide service to, the Company (as defined in Section 5(e))
prior to the vesting of Stock Units, or if other conditions established by the
Committee are not met, the Grantee’s Stock Units shall be forfeited.  The
Committee may, however, provide for complete or partial exceptions to this
requirement as it deems appropriate.


(d)           Payment With Respect to Stock Units.  Payments with respect to
Stock Units shall be made in cash, Company Stock or any combination of the
foregoing, as the Committee shall determine.


8.           Performance Units and Other Stock-Based Awards


(a)           Performance Units.  The Committee may grant performance units
(“Performance Units”) to an Employee, Non-Employee Director or Key
Advisor.  Each Performance Unit shall represent the right of the Grantee to
receive an amount based on the value of the Performance Unit, if performance
goals established by the Committee are met.  The value of a Performance Unit
shall equal the Fair Market Value of a share of Company Stock.  The Committee
shall determine the number of Performance Units to be granted and the
requirements applicable to such Units.


(b)           Performance Period and Performance Goals.  When Performance Units
are granted, the Committee shall establish the performance period during which
performance shall be measured (the “Performance Period”), performance goals
applicable to the Units (“Performance Goals”) and such other conditions of the
Grant as the Committee deems appropriate.  Performance Goals may relate to the
financial performance of the Company or its operating units, the performance of
Company Stock, individual performance, or such other criteria as the Committee
deems appropriate.

- 9 -

--------------------------------------------------------------------------------



(c)           Payment with respect to Performance Units.  At the end of each
Performance Period, the Committee shall determine to what extent the Performance
Goals and other conditions of the Performance Units are met, the value of the
Performance Units (if applicable), and the amount, if any, to be paid with
respect to the Performance Units.  Payments with respect to Performance Units
shall be made partly in cash, in Company Stock, or in a combination of the two,
as determined by the Committee, provided that the cash portion does not exceed
50% of the amount to be distributed.


(d)           Requirement of Employment or Service.  If the Grantee ceases to be
employed by, or provide service to, the Company (as defined in Section 5(f))
during a Performance Period, or if other conditions established by the Committee
are not met, the Grantee's Performance Units shall be forfeited.  The Committee
may, however, provide for complete or partial exceptions to this requirement as
it deems appropriate.


9.           Other Stock-Based Awards.  The Committee may grant other
stock-based awards, which are other awards that are based on or measured by
Company Stock (“Other Stock-Based Awards”), to any Employee, Non-Employee
Director or Key Advisor, with such terms and conditions and in such amounts as
the Committee determines.  Other Stock-Based Awards may be awarded subject to
the achievement of performance goals or other conditions and may be payable in
cash, Company Stock or any combination of the foregoing, as the Committee shall
determine.


10.           Qualified Performance-Based Compensation.


(a)           Designation as Qualified Performance-Based Compensation.  The
Committee may determine that Performance Units, Stock Awards, Stock Units or
Other Stock-Based Awards granted to an Employee shall be considered “qualified
performance-based compensation” under Section 162(m) of the Code.  The
provisions of this Section 10 shall apply to Grants of Performance Units, Stock
Awards, Stock Units and Other Stock-Based Awards that are to be considered
“qualified performance-based compensation” under section 162(m) of the Code.

- 10 -

--------------------------------------------------------------------------------



(b)           Performance Goals.  When Performance Units, Stock Awards, Stock
Units or Other Stock-Based Awards that are to be considered “qualified
performance-based compensation” are granted, the Committee shall establish in
writing (i) the objective performance goals that must be met, (ii) the
Performance Period during which the performance goals must be met, (iii) the
threshold, target and maximum amounts that may be paid if the performance goals
are met, and (iv) any other conditions that the Committee deems appropriate and
consistent with the Plan and Section 162(m) of the Code.  The performance goals
may relate to the Employee’s business unit or the performance of the Company and
its subsidiaries as a whole, or any combination of the foregoing. The Committee
shall use objectively determinable performance goals based on one or more of the
following criteria:  stock price, earnings per share, net earnings, operating
earnings, return on assets, stockholder return, return on equity, growth in
assets, unit volume, sales, market share, scientific goals, pre-clinical or
clinical goals, regulatory approvals, or other strategic business criteria
consisting of one or more objectives based on meeting specified revenue goals,
market penetration goals, geographic business expansion goals, cost targets, or
goals relating to acquisitions or divestitures, or strategic partnerships.


(c)           Establishment of Goals.  The Committee shall establish the
performance goals in writing either before the beginning of the Performance
Period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the Performance Period or (ii) the date on which 25% of the
Performance Period has been completed, or such other date as may be required or
permitted under applicable regulations under Section 162(m) of the Code.  The
performance goals shall satisfy the requirements for “qualified
performance-based compensation,” including the requirement that the achievement
of the goals be substantially uncertain at the time they are established and
that the goals be established in such a way that a third party with knowledge of
the relevant facts could determine whether and to what extent the performance
goals have been met.  The Committee shall not have discretion to increase the
amount of compensation that is payable upon achievement of the designated
performance goals.


(d)           Maximum Payment.  Performance Units, Stock Awards, Stock Units and
Other Stock-Based Awards under this Section 11 may be granted to an Employee
with respect to not more than 1,000,000 shares of Company Stock for each year
during a Performance Period.


(e)           Announcement of Grants.  The Committee shall certify and announce
the results for each Performance Period to all Grantees immediately following
the announcement of the Company’s financial results for the Performance
Period.  If and to the extent that the Committee does not certify that the
performance goals have been met, the grants of Stock Awards, Stock Units,
Performance Units or Other Stock-Based Awards for the Performance Period shall
be forfeited or shall not be made, as applicable.


(f)           Death, Disability or Other Circumstances.  The Committee may
provide that Performance Units or Other Stock-Based Awards shall be payable or
restrictions on Stock Awards or Stock Units shall lapse, in whole or in part, in
the event of the Grantee’s death or Disability (as defined in Section 5(f)
above) during the Performance Period, or under other circumstances consistent
with the regulations and rulings under Section 162(m) of the Code.

- 11 -

--------------------------------------------------------------------------------



11.           Deferrals


The Committee may permit or require a Grantee to defer receipt of the payment of
cash or the delivery of shares that would otherwise be due to such Grantee in
connection with any Option, the lapse or waiver of restrictions applicable to
Stock Awards, Stock Units or other stock-based awards or the satisfaction of any
requirements or objectives with respect to Performance Units or other
stock-based awards.  If any such deferral election is permitted or required, the
Committee shall, in its sole discretion, establish rules and procedures for such
deferrals.  Such rules and procedures shall be consistent with the applicable
requirements of Section 409A of the Code.


12.           Withholding of Taxes


(a)           Required Withholding.  All Grants under the Plan shall be subject
to applicable federal (including FICA), state and local tax withholding
requirements.  The Company shall have the right to deduct from all Grants paid
in cash, or from other wages paid to the Grantee, any federal, state or local
taxes required by law to be withheld with respect to such Grants.  In the case
of Grants paid in Company Stock, the Company may require that the Grantee or
other person receiving or exercising Grants pay to the Company the amount of any
federal, state or local taxes that the Company is required to withhold with
respect to such Grants, or the Company may deduct from other wages paid by the
Company the amount of any withholding taxes due with respect to such Grants.


(b)           Election to Withhold Shares.  If the Committee so permits, a
Grantee may elect to satisfy the Company’s income tax withholding obligation
with respect to Grants paid in Company Stock by having shares withheld up to an
amount that does not exceed the Grantee’s minimum applicable withholding tax
rate for federal (including FICA), state and local tax liabilities.  The
election must be in a form and manner prescribed by the Committee and may be
subject to the prior approval of the Committee.


13.           Transferability of Grants


(a)           Nontransferability of Grants.  Except as provided below, only the
Grantee may exercise rights under a Grant during the Grantee’s lifetime.  A
Grantee may not transfer those rights except by will or by the laws of descent
and distribution or, with respect to Grants other than Incentive Stock Options,
if permitted in any specific case by the Committee, pursuant to a domestic
relations order.  When a Grantee dies, the personal representative or other
person entitled to succeed to the rights of the Grantee (“Successor Grantee”)
may exercise such rights.  A Successor Grantee must furnish proof satisfactory
to the Company of his or her right to receive the Grant under the Grantee's will
or under the applicable laws of descent and distribution.

- 12 -

--------------------------------------------------------------------------------



(b)           Transfer of Nonqualified Stock Options. Notwithstanding the
foregoing, the Committee may provide, in a Grant Instrument, that a Grantee may
transfer Nonqualified Stock Options to family members, or one or more trusts or
other entities for the benefit of or owned by family members, consistent with
the applicable securities laws, according to such terms as the Committee may
determine; provided that the Grantee receives no consideration for the transfer
of an Option and the transferred Option shall continue to be subject to the same
terms and conditions as were applicable to the Option immediately before the
transfer.


14.           Change of Control of the Company


As used herein, a “Change of Control” shall be deemed to have occurred if:


(a)           Any “person” (as such term is used in sections 13(d) and 14(d) of
the Exchange Act) (other than the Company or any trustee or fiduciary holding
securities under an employee benefit plan of the Company) becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the voting
power of the then outstanding securities of the Company; provided that a Change
of Control shall not be deemed to occur as a result of a transaction in which
the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote); or


(b)           Consummation of (i) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote), (ii) a sale or
other disposition of all or substantially all of the assets of the Company, or
(iii) a liquidation or dissolution of the Company.


15.           Consequences of a Change of Control


(a)  Notice and Acceleration.  Upon a Change of Control, unless the Committee
determines otherwise, (i) the Company shall provide each Grantee with
outstanding Grants written notice of such Change of Control, (ii) all
outstanding Options shall automatically accelerate and become fully exercisable,
(iii) restrictions and conditions on all outstanding Stock Awards shall
immediately lapse, (iv) all Stock Units and Performance Units shall become fully
vested and be paid at their target value, or in such other amounts as the
Committee may determine, and (v) all Other Stock-Based Awards shall become fully
exercisable, vested or payable in full, as the case may be.

- 13 -

--------------------------------------------------------------------------------




(b)  Assumption of Grants.  Upon a Change of Control where the Company is not
the surviving corporation (or survives only as a subsidiary of another
corporation), unless the Committee determines otherwise, all outstanding Options
that are not exercised shall be assumed by, or replaced with comparable options
or rights by, the surviving corporation (or a parent of the surviving
corporation), and other outstanding Grants shall be converted to similar grants
of the surviving corporation (or a parent of the surviving corporation).


(c)  Other Alternatives.  Notwithstanding the foregoing, in the event of a
Change of Control, the Committee may take one or both of the following actions
with respect to any or all outstanding Options:  the Committee may, (i) under
such terms as the Compensation Committee may determine, require that Grantees
surrender their outstanding Options in exchange for a payment or payments by the
Company, in cash or Company Stock, as determined by the Committee, in an amount
equal to the amount by which the then Fair Market Value of the shares of Company
Stock subject to the Grantee’s unexercised Options exceeds the Exercise Price of
the Options, or (ii) after giving Grantees an opportunity to exercise their
outstanding Options, terminate any or all unexercised Options at such time as
the Committee deems appropriate.  With respect to Grantees holding Stock Units,
Performance Units and Other Stock-Based Awards, the Committee may determine that
such Grantees shall receive a payment or payments in settlement of such Grants,
in such form and amount and under such terms as shall be determined by the
Committee. Such surrender, termination or settlement shall take place as of the
date of the Change of Control or such other date as the Committee may specify.


16.           Requirements for Issuance or Transfer of Shares


(a)  Limitations on Issuance or Transfer of Shares.  No Company Stock shall be
issued or transferred in connection with any Grant hereunder unless and until
all legal requirements applicable to the issuance or transfer of such Company
Stock have been complied with to the satisfaction of the Committee.  The
Committee shall have the right to condition any Grant made to any Grantee
hereunder on such Grantee's undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such
restrictions.  Certificates representing shares of Company Stock issued or
transferred under the Plan will be subject to such stop-transfer orders and
other restrictions as may be required by applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon.

- 14 -

--------------------------------------------------------------------------------




(b)  Lock-Up Period.  If so requested by the Company or any representative of
the underwriters (the “Managing Underwriter”) in connection with any
underwritten offering of securities of the Company under the Securities Act of
1933, as amended (the “Securities Act”), a Grantee (including any successors or
assigns) shall not sell or otherwise transfer any shares or other securities of
the Company during the 30-day period preceding and the 180-day period following
the effective date of a registration statement of the Company filed under the
Securities Act for such underwriting (or such shorter period as may be requested
by the Managing Underwriter and agreed to by the Company) (the “Market Standoff
Period”).  The Company may impose stop-transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such Market
Standoff Period.


17.           Amendment and Termination of the Plan


(a)  Amendment.  The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without stockholder
approval if (i) such approval is required in order for Incentive Stock Options
granted or to be granted under the Plan to meet the requirements of section 422
of the Code, (ii) such approval is required in order to exempt compensation
under the Plan from the deduction limit under Section 162(m) of the Code, or
(iii) such approval is required by applicable stock exchange requirements.


(b)  Stockholder Approval for “Qualified Performance-Based Compensation.”  If
Performance Units, Stock Awards, Stock Units or other stock-based awards are
granted as “qualified performance-based compensation” under Section 10 above,
the Plan must be reapproved by the stockholders no later than the first
stockholders meeting that occurs in the fifth year following the year in which
the stockholders previously approved the provisions of Section 10, if required
by Section 162(m) of the Code or the regulations thereunder.


(c)  Termination of Plan.  The Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the stockholders.


(d)  Termination and Amendment of Outstanding Grants.  A termination or
amendment of the Plan that occurs after a Grant is made shall not materially
impair the rights of a Grantee unless the Grantee consents or unless the
Committee acts under Section 23(c).  The termination of the Plan shall not
impair the power and authority of the Committee with respect to an outstanding
Grant.  Whether or not the Plan has terminated, an outstanding Grant may be
terminated or amended under Section 23(c) or may be amended by agreement of the
Company and the Grantee consistent with the Plan.

- 15 -

--------------------------------------------------------------------------------




(e)  No Repricing Without Stockholder Approval.  Notwithstanding anything in the
Plan to the contrary, the Committee may not reprice Options, nor may the Board
amend the Plan to permit repricing of Options, unless the stockholders of the
Company provide prior approval for such repricing.  The term "repricing" shall
have the meaning given that term for purposes of the Nasdaq (or other applicable
stock exchange) rules applicable to stockholder approval of equity compensation
plans.  An adjustment to an Option pursuant to Section 3(b) shall not constitute
a repricing of the Option.


(f)  Governing Document.  The Plan shall be the controlling document.  No other
statements, representations, explanatory materials or examples, oral or written,
may amend the
Plan in any manner.  The Plan shall be binding upon and enforceable against the
Company and its successors and assigns.


18.           Funding of the Plan


This Plan shall be unfunded.  The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan.  In no event shall interest be paid
or accrued on any Grant, including unpaid installments of Grants.


19.           Rights of Participants


Nothing in this Plan shall entitle any Employee, Key Advisor, Non-Employee
Director or other person to any claim or right to be granted a Grant under this
Plan.  Neither this Plan nor any action taken hereunder shall be construed as
giving any individual any rights to be retained by or in the employ of the
Company or any other employment rights.


20.           No Fractional Shares


No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Grant.  The Committee shall determine whether cash, other awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.


21.           Headings


Section headings are for reference only.  In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.


22.           Effective Date of the Plan.


The Plan (as amended and restated in this Second Amended and Restated POZEN Inc.
2000 Equity Compensation Plan) shall be effective as of the date on which it is
approved by the stockholders of the Company.

- 16 -

--------------------------------------------------------------------------------



23.           Miscellaneous


(a)  Grants in Connection with Corporate Transactions and Otherwise.  Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees of the Company, or for other proper corporate purposes, or
(ii) limit the right of the Company to grant stock options or make other awards
outside of this Plan.  Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company or any of its subsidiaries
in substitution for a stock option or stock awards grant made by such
corporation.  The terms and conditions of the substitute grants may vary from
the terms and conditions required by the Plan and from those of the substituted
stock incentives.  The Committee shall prescribe the provisions of the
substitute grants.


(b)  Employees Subject to Taxation Outside the United States.  With respect to
Grantees who are subject to taxation in countries other than the United States,
the Committee may make Grants on such terms and conditions, consistent with the
Plan, as the Committee deems appropriate to comply with the laws of the
applicable countries, and the Committee may create such procedures, addenda and
subplans and make such modifications as may be necessary or advisable to comply
with such laws.


(c)  Compliance with Law.  The Plan, the exercise of Options and the obligations
of the Company to issue or transfer shares of Company Stock under Grants shall
be subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required.  With respect to persons subject to
section 16 of the Exchange Act, it is the intent of the Company that the Plan
and all transactions under the Plan comply with all applicable provisions of
Rule 16b-3 or its successors under the Exchange Act.  In addition, it is the
intent of the Company that the Plan and applicable Grants under the Plan comply
with the applicable provisions of Section 162(m) of the Code, Section 422 of the
Code and Section 409A of the Code.  To the extent that any legal requirement of
Section 16 of the Exchange Act or Section 162(m), 422 or 409A of the Code as set
forth in the Plan ceases to be required under Section 16 of the Exchange Act or
Section 162(m), 409A or 422 of the Code, that Plan provision shall cease to
apply.  The Committee may revoke any Grant if it is contrary to law or modify a
Grant to bring it into compliance with any valid and mandatory government
regulation.  The Committee may also adopt rules regarding the withholding of
taxes on payments to Grantees.  The Committee may, in its sole discretion, agree
to limit its authority under this Section.


(d)  Governing Law.  The validity, construction, interpretation and effect of
the Plan and Grant Instruments issued under the Plan shall be governed and
construed by and determined in accordance with the laws of the State of
Delaware, without giving effect to the conflict of laws provisions thereof.


[Approved by the stockholders on June 13, 2007]

- 17 -

--------------------------------------------------------------------------------

